ON MOTION
GAJARSA, Circuit Judge.

ORDER

Snaptrack, Inc. et al. move for reconsideration of the court’s October 18, 2004 order dismissing their cross-appeal, 04-1577, for failure to submit the filing fee. Zoltar Satellite Alarm Systems, Inc. opposes. Zoltar moves without opposition for a 30-day extension of time, until December 30, 2004, to file its brief.
Snaptrack has now paid the filing fee. Thus, reinstatement of 04-1577 is appropriate on that ground. We note that Snaptrack has recently filed a motion to dismiss Zoltar’s appeal. Accordingly, the briefing schedule is suspended. See Fed. Cir. R. 31(c).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Snaptrack’s motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) Zoltar’s motion for an extension of time is moot.